        Case 1:19-cr-00521-PKC Document 68 Filed 03/12/20 Page 1 of 3
                                        U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York
                                             The Silvio J. Mollo Building
                                             One Saint Andrew’s Plaza
                                             New York, New York 10007


                                              March 12, 2020

BY ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

      Re:    United States v. Peter Bright,
             19 Cr. 521 (PKC)

Dear Judge Castel:

       The Government respectfully submits the following proposed modifications to
pages 25 and 26 of the Court’s draft jury charges as they relate to attempt. (Proposed
deletions are stricken out; proposed additions are in boldface red italics). The Gov-
ernment has placed its reasons for the proposed changes in the footnotes to those
proposed changes.

      Mere intention to commit a specific crime does not amount to an at-
      tempt. In order to establish this second element, the government must
      prove beyond a reasonable doubt:

      First, that the defendant intended to persuade, induce, entice or coerce
      a minor to engage in a sexual act; and

      Second, that the defendant willfully took some action that was a sub-
      stantial step in an effort to bring about or accomplish the crime.

      In determining whether the defendant’s actions amounted to a substan-
      tial step toward the commission of the crime, you must distinguish be-
      tween mere preparation on the one hand and the actual doing of the
      criminal deed on the other. Mere preparation, which may consist of plan-
      ning the offense or devising, obtaining, or arranging the means for its
      commission, is, without more, not an attempt, although some prepara-
      tions may amount to an attempt. The acts of a person who intends to
      commit a crime constitute an attempt when the acts themselves clearly
        Case 1:19-cr-00521-PKC Document 68 Filed 03/12/20 Page 2 of 3
The Honorable P. Kevin Castel
March 12, 2020
Page 2 of 3

      indicate a willful intent to commit the crime and the acts are a substan-
      tial step in a course of conduct planned to culminate in the commission
      of the crime.[1] A substantial step must be something more than
      mere preparation yet may be less than the last act necessary be-
      fore the actual commission of the substantive crime. It is an act
      that is strongly corroborative of the firmness of the defendant’s
      intent to commit the actual crime. Whether specific conduct con-
      stitutes a substantial step depends on the particular facts of the
      case viewed in light of the crime charged.[2] There is no requirement
      that the attempt be successful or that the defendant actually have car-
      ried out the crime he was trying to commit.

      I will give you an example to illustrate the concept of attempting to en-
      tice a person to engage in an act. Suppose that a person states that he
      or she wants to entice Flo, my Deputy Clerk, to eat a piece of chocolate
      candy even though the person knows that Flo is on a strict diet. There-
      after, the person walks three extra blocks from his or her usual route to
      buy chocolate candy, and then stops at a flower shop to buy a red rose
      because he or she knows that Flo likes roses. The person next travels
      with the candy and the rose to the Courthouse, and takes the elevator
      to the 11th Floor, looking for Flo. However, upon reaching the 11th Floor,
      the person is stopped and told to return to the lobby because the person
      neglected to check his or her cell phone at security. On that combination
      of facts, you might conclude that the person had attempted to entice Flo
      to eat a piece of chocolate candy. But you might instead conclude that
      the person simply wanted to deliver candy and a rose to Flo.[3]


1 This sentence states two elements of attempt: intent and a substantial step. How-
ever, the Court provided those two elements in the prior two paragraphs. Repeating
it in a different way here can confuse the jury without adding to the explanation. The
purpose of this paragraph is simply to explain the concept of the second of those ele-
ments: a substantial step. The Government’s proposed addition does that.
2 These sentences accurately, yet succinctly, define a substantial step. They are
drawn, word for word, from the Second Circuit’s definition of a substantial step in
United States v. Desposito, 704 F.3d 221, 231 (2d Cir. 2013) (internal quotations and
citations omitted). This Court used Desposito to craft similar supplemental instruc-
tions for the jury at the defendant’s first trial. (Trial Tr. 509).
3 This illustration is prejudicial to the Government and may be confusing to the jury.
The final two sentences suggest that the proof of attempt on the facts of the illustra-
tion is equivocal, and that a jury should conclude that there is reasonable doubt
whether the person intended to entice Flo (even though he said he did) and whether
          Case 1:19-cr-00521-PKC Document 68 Filed 03/12/20 Page 3 of 3
The Honorable P. Kevin Castel
March 12, 2020
Page 3 of 3

        The act or acts amounting to the attempt must be more than mere prep-
        aration and must be strongly show corroborative of the firmness of the
        defendant’s intent to commit the crime.[4]

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                         by:
                                               Alexander Li
                                               Michael D. Maimin
                                               Assistant United States Attorneys
                                               (212) 637-2265 / (914) 993-1952

cc:     Amy Gallicchio, Esq. (via electronic mail and ECF)
        Zawadi Baharanyi, Esq. (via electronic mail and ECF)

he took a substantial step (even though he brought chocolate to the brink of the Court-
room). No illustration is necessary for the jury to comprehend that the questions of
whether the defendant had the requisite intent, and whether the defendant’s actions
amounted to a substantial step, are squarely in the province of the jury. This is all
the more so in light of the Second Circuit’s admonition that “[w]hether specific con-
duct constitutes a substantial step depends on the particular facts of each case viewed
in each case viewed in light of the crime charged.” Desposito, 704 F.3d at 231 (quoting
United States v. Ivic, 700 F.2d 51, 66 (2d Cir. 1983) (internal quotation marks omit-
ted).

If the Court determines that a narrative is necessary to illustrate the concept of at-
tempt — and the Government respectfully submits it is not — the Government pro-
poses something simpler that tracks the case, such as:

        In this case, the Government has argued that Mr. Bright attempted to
        commit the charged crime. It is therefore up to you to decide if the Gov-
        ernment has proven beyond a reasonable doubt: first, that Mr. Bright
        intended to persuade, induce, entice, or coerce a minor to engage in a
        sexual act; and second, that Mr. Bright willfully took some action or ac-
        tions in an effort to bring about or accomplish the crime and one or more
        of those actions constituted a substantial step.
4   This concept has been moved into the modified paragraph above.
